Citation Nr: 1041633	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether the Veteran's son, M.A., is entitled to helpless child 
benefits on the basis of permanent incapacity for self- support 
before attaining the age of 18, including the issues of whether 
M.A. is in the custody of the appellant, and, if so, whether the 
appellant's income is at a level which would permit the payment 
of VA benefits.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1971.  
He died in July 2003.  The appellant, the Veteran's surviving 
spouse, seeks benefits on behalf of their son as he is the 
surviving child of the Veteran.  A Power of Attorney designation, 
signed by M.A. is of record, and confers the appellant the right 
to bring legal proceedings on M.A.'s behalf.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the VA RO in Houston, 
Texas, which initially denied the benefit sought on appeal on the 
bases that the appellant had failed to submit evidence showing 
that her son could be considered a helpless child for VA 
purposes, or evidence showing household income.

Following her submission of new evidence, the RO again denied the 
claim in the statement of the case (SOC), on the basis that M.A. 
was a child "in custody" of the Veteran's surviving spouse and 
her income exceeded the maximum allowable level for pension 
benefits purposes.  This issue was remanded for further 
development in February 2008.

The Board acknowledges that the appellant submitted additional 
evidence after the most recent supplemental statement of the case 
(SSOC) was issued with respect to this claim.  To the extent that 
this evidence documented M.A.'s bills for utilities, groceries, 
car insurance, rent, and other non-medical expenses, the Board 
notes, as will be discussed below, only a certain amount of 
medical expenses may be excluded from an individual's income.  
Therefore, the aforementioned non-medical expenses are not 
pertinent to the issue on appeal and waiver of RO jurisdiction of 
this evidence is not necessary.  With regard to the November 2008 
letter from the Social Security Administration (SSA) regarding 
Supplemental Security Income (SSI), the Board notes that M.A.'s 
SSA benefits were already reported prior to the most recent SSOC.  
As will be discussed below, SSI benefits are not included as 
countable income.  As such, this evidence is also not pertinent 
to the issue on appeal and waiver of RO jurisdiction of this 
evidence is not necessary.  Finally, the Board notes that the 
appellant submitted a copy of receipts for M.A.'s prescription 
medications from 2010.  However, the Board finds that even if the 
total cost of these prescription medications were excluded from 
the countable income, the countable annual income of M.A. and the 
appellant, and the countable income of M.A. alone, both exceed 
the established income limits for VA pension purposes.  
Therefore, as the determination below would not change with or 
without the consideration of this evidence, the Board finds it is 
also not pertinent to the issue on appeal and will proceed to 
adjudicate the claim below with no prejudice to the Veteran. 


FINDING OF FACT

The countable annual income of M.A. and the appellant, and the 
countable income of M.A. alone, both exceed the established 
income limits for VA pension purposes for receipt of payment for 
nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1542, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.24, 3.271, 
3.272 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, as will be explained fully 
below, in the present case there is no legal basis upon which 
this benefit may be awarded.  As such, the appellant's claim 
must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant, on behalf of her son, M.A., seeks death pension 
benefits on the basis that he is a helpless child who became 
permanently incapable of self-support before reaching the age of 
18.

Death pension benefits are generally available for surviving 
children of a Veteran, as a result of the Veteran's nonservice-
connected death.  38 U.S.C.A. § 1542 (West 2002).  An appellant 
is entitled to such benefits if the Veteran served for 90 days or 
more, part of which was during a period of war; or, if the 
Veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a disability 
determined to be service connected, which would have justified a 
discharge for disability; and, the surviving child's income or 
the income of the surviving child and any person with whom the 
child is residing who is legally responsible for the child's 
support does not exceed certain limits.  38 U.S.C.A. § 1542 (West 
2002); 38 C.F.R. § 3.3(b)(4) (2010).

In pertinent part, the term "child" for purposes of Title 38 of 
the United States Code means an unmarried person who is a 
legitimate child or became part of the Veteran's household before 
the age of 18.  38 C.F.R. § 3.57(a)(1) (2010).  In addition, the 
person must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18 
through his own efforts by reason of physical or mental defect, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1) (i-iii), 
3.356 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining helpless child status, the focus of 
analysis must be on the claimant's condition at the time of his 
or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).

The Board notes that the appellant has argued that M.A. is a 
helpless child who became permanently incapable of self-support 
before reaching the age of 18.  She also argues that she no 
longer has custody of M.A., as he is an adult and does not live 
with her.  However, 38 C.F.R. § 3.57(d)(3) states that a person 
having custody of a child prior to the time the child attains age 
18 shall be considered to retain custody of the child for periods 
on and after the child's 18th birthday, unless the person is 
divested of legal custody.  This applies without regard to when a 
child reaches the age of majority under applicable State law.  

Therefore, if the Board were to assume that M.A. met the 
definition of a child as set forth in 38 C.F.R. § 3.57, M.A. 
would be considered a child in custody of the appellant, as the 
appellant had custody of M.A. prior to his attaining age 18 and 
there is no evidence that she was divested of legal custody. 

According to 38 C.F.R. § 3.24, a child in custody of a surviving 
spouse who has basic eligibility to receive improved pension do 
not have separate entitlement.  Basic eligibility to receive 
improved pension means that the surviving spouse is in receipt of 
improved pension or could become entitled to receive improved 
pension except for the amount of the surviving spouse's countable 
annual income or the size of the surviving spouse's estate.  As 
shown below, the appellant, as the surviving spouse, could become 
entitled to receive improved pension except for the amount of her 
countable annual income.

Where the child of a deceased Veteran is not in the custody of a 
surviving spouse who has basic eligibility to receive improved 
pension, pension shall be paid to the child at the maximum rate 
of death pension, reduced by the amount of the child's countable 
annual income.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. § 3.24 
(2010).  Pension shall be paid to a child in the custody of a 
person legally responsible for the child's support at an annual 
rate equal to the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5), and the sum of the 
annual income of such child and the annual income of such person, 
or the maximum annual pension rate (MAPR) under 38 C.F.R. § 
3.24(b) of this section (a child with no custodian), whichever is 
less.  38 C.F.R. § 3.24(c) (2010).  

In determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, or 
similar income, which has been waived, shall be included except 
for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002); 38 
C.F.R. § 3.271(a) (2010).  Exclusions from income include the 
expenses of the Veteran's last illness and burial and for the 
Veteran's just debts, debts not incurred to secure real or 
personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h) (2010).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 C.F.R. § 
3.272(h) (2010).  Exclusions from income do not include Social 
Security disability benefits.  38 C.F.R. § 3.272 (2010).  Such 
income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid and not reimbursed, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.   38 C.F.R. § 
3.272(g)(1)(iii) (2010).

As noted above, pension for a child shall be computed based on 
the income of the child and custodian, or on the child alone, 
whichever results in the lower amount of pension.  In this case, 
the lesser amount of pension would result from computing income 
based on the income of both the child and custodian.

In this regard, in an April 2008 statement, the appellant 
reported her income for 2003 to 2007 as follows:  $81,504 for 
2003; $67, 858.88 for 2004; $62,333.02 for 2005; $64,323.48 for 
2006; and $54,745.73 for 2007.

With regard to M.A.'s income, the Board notes that January 2010 
SSA inquiry revealed that he was awarded $551.00 per month in 
disability benefit as of December 2009 and December 2008, $520.00 
per month as of December 2007, $509.00 per month as of December 
2006, $492.00 per month as of December 2005, $473 per month as of 
December 2004, and $461.00 per month as of December 2003. 

The maximum annual rates of improved pension payable under Pub. 
L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 
3.24.  The monthly rates and annual income limitations applicable 
to this case are set forth in 38 C.F.R. § 3.24.

The MAPR payable are published in tabular form in Appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and are to 
be given the same force and effect as if published in the Code of 
Federal Regulations.  38 C.F.R. § 3.21 (2010).

The maximum allowable rate for a surviving spouse with no 
dependents is $6,497 effective December 1, 2002; $6,634, 
effective December 1, 2003; $6,814, effective December 1, 2004; 
$7,094, effective December 1, 2005; $7,329, effective December 1, 
2006; $7,498, effective December 1, 2007; $7,933, effective 
December 1, 2008; and $7,933, effective December 1, 2009.  See 
M21-1, part I, Appendix B.  The maximum allowable rate for a 
surviving spouse with one dependent is $8,507 effective December 
1, 2002; $8,686, effective December 1, 2003; $8,921, effective 
December 1, 2004; $9,287, effective December 1, 2005; $9,594, 
effective December 1, 2006; $9,815, effective December 1, 2007; 
$10,385, effective December 1, 2008; and $10,385, effective 
December 1, 2009.  See M21-1, part I, Appendix B.  

Therefore, as the appellant reported that her income for the 
years of 2003 through 2007 was at a minimum of $54,745.73, it is 
clear that her income alone exceeded the MAPR for both surviving 
spouse with no dependents and a surviving spouse with one 
dependent.  Additionally, the appellant indicated in her April 
2008 statement that there are no unreimbursed medical expenses to 
report at this time.  Therefore, the appellant's income alone for 
2003 through 2007 exceeds the MAPR for a surviving spouse and 
dependent child. 

Furthermore, even if income was calculated under the alternative 
formula based on the child's income alone, the Board notes the 
maximum allowable rate for a child alone was $1,653 effective 
December 1, 2002; $1,688, effective December 1, 2003; $1,734, 
effective December 1, 2004; $1,806, effective December 1, 2005; 
$1,866, effective December 1, 2006; $1,909, effective December 1, 
2007; $2,020, effective December 1, 2008; and $2,020, effective 
December 1, 2009.  See M21-1, part I, Appendix B.  

The evidence of record reflects that M.A. has been awarded SSI 
benefits.  SSA disability and survivor benefits are not 
excludable from countable income, but welfare benefits, such as 
SSI, are excludable from countable income for purposes of 
improved pension.  See 38 C.F.R. § 3.272 (2010); VA ADJUDICATION 
PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.  However, in an 
April 2008 letter, it was noted that the Veteran was eligible for 
monthly child's benefits beginning in April 2003.  Therefore, he 
was retroactively awarded SSA benefits beginning in April 2003.  
As such, these SSA benefits are included in his income from these 
years, even though they were awarded retroactively.  

Therefore, as the June 2010 SSA Inquiry reflects that the Veteran 
was awarded SSA benefits over $2,020 per year, effective April 
2003, the Board finds that M.A.'s income alone exceeded the child 
alone MAPR from 2003 to the present.  The Board notes that copies 
of prescription medications, to include costs, were recently 
submitted to the Board in 2010.  However, as these prescriptions 
total $29.79, they do not exceed 5% of the MAPR for 2010, and, as 
such, cannot be deducted.  Therefore, M.A.'s income also exceeds 
the MAPR for a child alone.  

The Board is very sympathetic to any financial hardships the 
appellant and M.A. may have suffered.  However, the Board is, 
nonetheless, bound by the laws enacted by Congress, the 
regulations of the Department, and the instructions of the 
Secretary.  38 U.S.C.A. § 7104(c) (West 2009).  The law passed by 
Congress specifically prohibits the payment of VA pension 
benefits to those whose countable income exceeds statutory 
limits.

The Board has considered the appellant's argument that M.A. 
should not be considered in her custody and her income should not 
be considered in determining his eligibility for pension 
benefits.  However, as discussed above, 38 C.F.R. § 3.57(d)(3) 
specifically states that a person having custody of a child prior 
to the time the child attains age 18 shall be considered to 
retain custody of the child for periods on and after the child's 
18th birthday, unless the person is divested of legal custody.  
This applies without regard to when a child reaches the age of 
majority under applicable State law.  Therefore, assuming that 
M.A. meets the criteria to be considered a child for VA purposes, 
the appellant has retained custody over him.  As such, M.A. is 
not separately eligible for death pension benefits and the 
appellant's income must be taken into consideration.  Moreover, 
even if only M.A.'s income were taken into account, his income 
exceeds the MAPR for a child alone. 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the law.  
Due to the appellant's income, death pension benefits cannot be 
awarded under the MAPR for a surviving spouse and one child for 
2003 through 2007.  Due to M.A.'s income, death pension benefits 
cannot be awarded under the MAPR for a child alone for 2003 
through 2010.  Thus, this claim must be denied.  

The Board notes that, following the February 2008 remand, the 
appellant promptly reported her income in an April 2008 
statement.  As such, the Board notes that the appellant's income 
for 2008 and 2009 are not of record.  Due to the time typically 
required to process appellate claims, the Board must evaluate 
claims based on the most current evidence of record.  To 
repeatedly remand claims for more current information, when 
current information is being developed daily, would be an endless 
endeavor.  However, the Board advises the appellant that any 
significant changes in her income or M.A.'s income should be 
reported to VA, and she is always free file a new claim for 
pension benefits based on altered income, to include for the 
years of 2008 onward.  


ORDER

Entitlement to death pension benefits as the helpless surviving 
child of the Veteran is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


